DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election of Group II, claims 20-24, 30, in the reply filed on 3-4-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Upon reconsideration, Group I has been recombined with Group II. 
Claims 20-24, 30, 68-72 are pending and under consideration. 

Claim Objections
The starting material, the intermediate “mixed cells”, the final “manufactured synthetic cells”, and the final “primary physiologically occurring skin-derived cells” in claim 20 require extensive clarification. It is unclear whether the starting skin cell is a keratinocyte, melanocyte, Langerhans, dermal, subdermal, or epidermal cell. It is unclear how the “mixed cells” are anything other than progeny of the “primary” cells – no differentiation is required in the first step. It is unclear how the final “manufactured synthetic cells” are different than the “mixed cells” or the starting material; it is unclear how they are “manufactured” or “synthetic” because they are made of natural products. It is unclear how the final “primary physiologically occurring skin-derived cells” are different than the “mixed cells”, the starting material, or the final “manufactured synthetic 
Overall, claim 20 requires culturing any skin cell to 60% confluence to obtain “mixed cells”, passaging the “mixed cells” for at least 5 passages, and obtaining at least 99% synthetic cells and 10% primary skin cells; however, the starting and final cell types and distinction between the skin cell types are wholly unclear. 
Please delineate each step clearly using a), b), c) format. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24, 30, 68-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks written description for any starting “primary cells from skin tissue” other than dermal cells, any intermediate “mixed cells”, any final “manufactured synthetic cells”, or any final “primary physiologically occurring skin-derived cells” as required in claim 20. 
Claim 20 is drawn to “A method for preparing a population of cells, comprising: isolating a primary cells from skin tissue from a human subject; culturing the primary cells in culture medium until the cells produce enough progeny to reach greater than 60% confluence of mixed cells, harvesting the mixed cells, culturing the harvested mixed cells, reharvesting and culturing the cells through at least 5 passages until the population of cells reaches at least 99% manufactured synthetic cells and less than 10% is primary physiologically occurring skin-derived cells; and isolation of ABCB5-positive cells using an ABCB5+ antibody” 
The starting skin cell encompasses any keratinocyte, melanocyte, Langerhans, dermal, subdermal, or epidermal cell; however, the specification is limited to isolating a dermal cell subpopulation (pg 58, lines 4-6; “Human and murine dermis harbor ABCB5 +stromal cells in the perivascular and interfollicular niche”). The specification does not 
The specification lacks written description for “culturing the primary cells in culture medium until the cells produce enough progeny to reach greater than 60% confluence of mixed cells” as required in claim 20. First, it is unclear whether the primary [dermal] skin cells are “cultured” in proliferation medium, or if they are enhanced for MSCs using MSC differentiation medium. The specification is silent in this regard (pg 59). Next, the specification lacks written description of the “mixed cells” obtained after putting the starting material in culture. It is unclear how the primary cells become “mixed” when they have only been through one passage and are functionally and structurally identical to the primary cells. Moreover, the concept is confusing because the primary cells appear to be sorted for ABCB5 expression before culturing (pg 59, lines 8-10), ergo, the ABCB5+ cells do not become “mixed cells” because they all express ABCB5. Pg 15 describes “propagation of the cells (mixed cell culture)” and says a “mixed cell culture” has ABCB5+ and ABCB5- cells; however, in this case the “primary cells” ARE the “mixed cells” because they contain ABCB5+ and ABCB5- cells. The paragraph bridging pg 14-15 of the specification is limited to culturing primary dermal cells (comprising ABCB5+ and ABCB5- cells) in [mesenchymal] “stem cell medium (HAMs F10 supplemented with 15% FCS, 2 mM L-Glutamine, 0.6 ng/ml bFGF/FGF-2…)”. Pg 58-59 of the specification only describes sorting primary [dermal] skin cells for ABCB5 expression, and culturing ABCB5+ cells. Accordingly, pg 58-59 lacks written description the first culture step of “primary cells” into “mixed cells”. Overall, it appears the first step may be culturing primary dermal cells (comprising 
The specification lacks written description for “culturing the harvested mixed cells, reharvesting and culturing the cells through at least 5 passages” for reasons set forth above. Pg 15 has a section titled “Propagation of the cells (mixed cell culture)” and says a “mixed cell culture” has ABCB5+ and ABCB5- cells. But it is unclear whether the “mixed cells” are “cultured” in skin medium or MSC medium. Next, the “mixed cells” ARE the “primary cells” because the primary cells contain both ABCB5+ and ABCB5- cells. 
The specification lacks written description for the final “manufactured synthetic cells” and “primary physiologically occurring skin-derived cells” as required in claim 20. It is unclear how the “manufactured synthetic cells” are different than the “mixed cells” or the starting material because they appear to be ABCB5+ MSCs present in the “primary cells” (which are “mixed cells”); it is unclear how they are “manufactured” or “synthetic” because they are natural products found in the primary dermal cells that contain ABCB5+ MSCs. It is unclear how the final “primary physiologically occurring skin-derived cells” are different than the “mixed cells”, the starting material, or the final “manufactured synthetic cells”. If these are simply ABCB5- cells, much clarification is required. Next, it is unclear how the “primary physiologically occurring skin-derived cells” can be 10% when the “manufactured synthetic cells” are at least 99%; this math does not add up. 
Assuming the final 99% “manufactured synthetic cells” are ABCB5+ MSCs, the specification lacks written description for using any protocol such that 99% ABCB5+ 

Claims 20-24, 30, 68-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a) culturing mammalian dermal cells in mesenchymal stem cell (MSC) medium such that ABCB5+ and ABCB5- MSCs are obtained, and b) isolating ABCB5+ MSCs from the MSCs obtained in step a), does not reasonably enable culturing any skin cells other than dermal cells, obtaining any “mixed cells” other than ABCB5+ and ABCB5- cells, obtaining any “manufactured synthetic cells” other than ABCB5+ MSCs, making 99% “manufactured synthetic cells” and 10% “primary physiologically occurring skin-derived cells”, or making 99% ABCB5+ MSC by any protocol other than a) culturing mammalian dermal cells in mesenchymal stem cell (MSC) medium such that ABCB5+ and ABCB5- MSCs are obtained, and b) isolating ABCB5+ MSCs from the MSCs obtained in step a).  
The specification does not enable using any starting “primary cells from skin tissue” other than dermal cells, any intermediate “mixed cells”, any final “manufactured synthetic cells”, or any final “primary physiologically occurring skin-derived cells” as required in claim 20. 
Claim 20 is drawn to “A method for preparing a population of cells, comprising: isolating a primary cells from skin tissue from a human subject; culturing the primary cells in culture medium until the cells produce enough progeny to reach greater than 60% confluence of mixed cells, harvesting the mixed cells, culturing the harvested mixed cells, reharvesting and culturing the cells through at least 5 passages until the population of cells reaches at least 99% manufactured synthetic cells and less than 10% is primary physiologically occurring skin-derived cells; and isolation of ABCB5-positive cells using an ABCB5+ antibody” 
The starting skin cell encompasses any keratinocyte, melanocyte, Langerhans, dermal, subdermal, or epidermal cell; however, the specification is limited to isolating a dermal cell subpopulation (pg 58, lines 4-6; “Human and murine dermis harbor ABCB5 +stromal cells in the perivascular and interfollicular niche”). The specification does not teach how to obtain ABCB5+ MSCs from keratinocyte, melanocyte, Langerhans, subdermal, or epidermal primary tissue as broadly encompassed by claim 1. 
The specification does not enable “culturing the primary cells in culture medium until the cells produce enough progeny to reach greater than 60% confluence of mixed 
The specification does not enable “culturing the harvested mixed cells, reharvesting and culturing the cells through at least 5 passages” other than primary dermal containing ABCB+ and ABCB- cells for reasons set forth above. Pg 15 has a section titled “Propagation of the cells (mixed cell culture)” and says a “mixed cell culture” has ABCB5+ and ABCB5- cells. But it is unclear whether the “mixed cells” are “cultured” in skin medium or MSC medium. Next, the “mixed cells” ARE the “primary cells” because the primary cells contain both ABCB5+ and ABCB5- cells. 
The specification does not enable obtaining any “manufactured synthetic cells” and “primary physiologically occurring skin-derived cells” as required in claim 20 other than ABCB5+ and ABCB5- MSCs. It is unclear how the “manufactured synthetic cells” are different than the “mixed cells” or the starting material because they appear to be ABCB5+ MSCs present in the “primary cells” (which are “mixed cells”); it is unclear how they are “manufactured” or “synthetic” because they are natural products found in the 
Assuming the final 99% “manufactured synthetic cells” are ABCB5+ MSCs, the specification does not enable using any protocol such that 99% ABCB5+ MSCs are obtained other than a) culturing dermal cells in MSC medium such that ABCB5+ and ABCB5- MSCs are obtained, and b) selecting ABCB5+ MSCs from the MSCs obtained in step a). The specification contemplates 99% “manufactured synthetic cells” throughout the beginning of the specification (pg 2, line 29; pg 4-9; pg 13, lines 5-17; pg 31, line 22) but does not exemplify obtaining such purity. However it is readily apparent that sorting ABCB5+ and ABCB5- MSCs would result in 100% ABCB5+ MSCs. Accordingly, the “isolation of ABCB5+ cells” should be linked to obtaining at least 99% ABCB5+ MSCs. 
Given the teachings in the specification it would have required those of skill undue experimentation to determine how to perform the method as broadly claimed other than a) culturing mammalian dermal cells in mesenchymal stem cell (MSC) medium such that ABCB5+ and ABCB5- MSCs are obtained, and b) isolating ABCB5+ MSCs from the MSCs obtained in step a) such that at least 99% ABCB5+ MSCs are obtained. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 30, 68-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “manufactured synthetic cells” in claim 20 are unclear. It is unclear how the cells are synthetic because they are products of nature that naturally flow from culturing primary skin cells. It is unclear how the term “manufactured” further limits the structure/function of the cells or distinguishes them from the primary skin cells used as the starting material. Accordingly, those of skill would not be able to determine when “manufactured synthetic cells” had been obtained. 
The metes and bounds of “primary physiologically occurring skin-derived cells” in claim 20 are unclear. It is unclear how the phrase “physiologically occurring skin-derived” further limits the structure/function of the final cells or distinguishes them from the “primary cells from skin tissue” used as the starting material. Accordingly, those of skill would not be able to determine when “manufactured synthetic cells” had been obtained. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24, 30, 68, 70, 71 are rejected under 35 U.S.C. 102a1 as being anticipated by Frank (8455245). 
Frank isolated human dermal tissue (claim 1, step a)) which is equivalent to “isolating a primary cells from skin tissue from a human subject” in claim 1. 
Frank isolated mesenchymal stem cells that express ABCB5 using an antibody (claim 1, step b) which is equivalent to isolating “ABCB5-positive cells using an ABCB5+ antibody” in claim 1. 
Frank cultured cells expressing ABCB5 which is equivalent to “culturing the primary cells in culture medium until the cells produce enough progeny to reach greater than 60% confluence of mixed cells”. The cells expressing ABCB5 are “primary cells” because they have not been passaged. The cells obtained are “mixed cells” because they are progeny of the original cells and because the metes and bounds of “mixed cells” cannot be determined. The cells are subcultured for over 40 passages (Fig. 1 
Any population of ABCB5+ MSCs obtained after sorting described by Frank (col. 25, line 67) is 100% ABCB5+ cells which is “at least 99% manufactured synthetic cells” and “less than 10” primary physiologically occurring skin-derived cells” as required in claim 20. Furthermore, the process of Frank MUST inherently result in a “population of cells [that] reaches at least 99% manufactured synthetic cells and less than 10% is primary physiologically occurring skin-derived cells” whatever they may be (see 112/2nd rejection) because step d) of claim 1 in Frank says 95% of the cells are ABCB5+ cells, because the process of Frank is encompassed by claim 20, because the process of Frank is described in the specification as being part of the invention, and because Frank teaches ABCB5+ cells “give rise in culture to more differentiated ABCB5- progeny” (col. 26, line 10). 
40 subcultures is at least 16 passages as required in claim 21. 
Any population of ABCB5+ MSCs obtained after sorting described by Frank (col. 25, line 67) is 100% ABCB5+ cells which is “at least 99.99% manufactured synthetic cells” and “less than 0.01%” primary physiologically occurring skin-derived cells” as required in claim 22. Furthermore, the process of Frank MUST inherently result in a “population of cells [that] reaches at least 99.99% manufactured synthetic cells and less than 0.01% is primary physiologically occurring skin-derived cells” whatever they may be (see 112/2nd rejection) because step d) of claim 1 in Frank says 95% of the cells are ABCB5+ cells, because the process of Frank is encompassed by claim 20, because the process of Frank is described in the specification as being part of the invention, and 
Any population of ABCB5+ MSCs obtained after sorting described by Frank (col. 25, line 67) is 100% ABCB5+ cells which is “at least 99.9995% manufactured synthetic cells” and “less than 0.0005%” primary physiologically occurring skin-derived cells” as required in claim 23. Furthermore, the process of Frank MUST inherently result in a “population of cells [that] reaches at least 99.9995% manufactured synthetic cells and less than 0.0005% is primary physiologically occurring skin-derived cells” whatever they may be (see 112/2nd rejection) because step d) of claim 1 in Frank says 95% of the cells are ABCB5+ cells, because the process of Frank is encompassed by claim 20, because the process of Frank is described in the specification as being part of the invention, and because Frank teaches ABCB5+ cells “give rise in culture to more differentiated ABCB5- progeny” (col. 26, line 10). 
Any population of ABCB5+ MSCs obtained after sorting described by Frank (col. 25, line 67) is 100% ABCB5+ cells which is “at least 99.999997% manufactured synthetic cells” and “less than 0.000003%” primary physiologically occurring skin-derived cells” as required in claim 23. Furthermore, the process of Frank MUST inherently result in a “population of cells [that] reaches at least 99.999997% manufactured synthetic cells and less than 0.000003% is primary physiologically occurring skin-derived cells” whatever they may be (see 112/2nd rejection) because step d) of claim 1 in Frank says 95% of the cells are ABCB5+ cells, because the process of Frank is encompassed by claim 20, because the process of Frank is described in the 
The process of Frank MUST inherently result in a “population of synthetic ABCB5+ stem cells, wherein greater than 99, 99.5, 99.7, 99.9, 99.99, 99.998, 99.999, or 99.999997% of the population are a “progeny of physiologically occurring skin-derived ABCB5-positive mesenchymal stem cells” as required in claim 30 because the process of Frank is encompassed by claim 30 and described by applicants as being part of the invention. In particular, ALL of the cells of Frank obtained after 40 subcultures are progeny of the primary human dermal cells that express ABCB5 as required in claim 30. Furthermore, Frank taught “ABCB5.sup.+ dermal MSC were found to possess multipotent differentiation potential, further indicative of their MSC phenotype, under distinct culture conditions in vitro, with a capacity to generate myosin heavy chain-expressing multinucleated myocytes, osteocytes, and adipocytes, when stained with appropriate lineage markers (FITC-conjugated anti-myosin heavy chain mAb, Alizarin Red S staining, Oil Red staining, respectively)” col. 26, lines 25-34) which is equivalent to “promoting differentiation of an isolated population of synthetic ABCB5+ stem cells” as required in claim 30. 
Frank taught the antibody is on a bead (col. 2, line 4; col. 7, line 31) as required in claim 68. 
Frank taught testing ABCB5 expression after each passage (Fig. 1 description; Example 1, paragraph bridging col. 25-26; col. 26, lines 7-25) which is equivalent to evaluating “cell confluence and cell morphology [ ] at each cell expansion step” as required  in claim 70. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 20-24, 30, 68, 70, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (8455245). 
This rejection assumes Frank did not teach obtaining at least 60% confluence when culturing the primary skin cells as required in claim 1. 
Frank isolated human dermal tissue (claim 1, step a)) which is equivalent to “isolating a primary cells from skin tissue from a human subject” in claim 1. 
Frank isolated mesenchymal stem cells that express ABCB5 using an antibody (claim 1, step b) which is equivalent to isolating “ABCB5-positive cells using an ABCB5+ antibody” in claim 1. 
Frank cultured cells expressing ABCB5 which is equivalent to “culturing the primary cells in culture medium until the cells produce enough progeny [ ] of mixed cells”. The cells expressing ABCB5 are “primary cells” because they have not been passaged. The cells obtained are “mixed cells” because they are progeny of the original cells and because the metes and bounds of “mixed cells” cannot be determined. The cells are subcultured for over 40 passages (Fig. 1 description) which is equivalent to “culturing the harvested mixed cells, reharvesting and culturing the cells through at least 5 passages” in claim 1. 
nd rejection) because step d) of claim 1 in Frank says 95% of the cells are ABCB5+ cells, because the process of Frank is encompassed by claim 20, because the process of Frank is described in the specification as being part of the invention, and because Frank teaches ABCB5+ cells “give rise in culture to more differentiated ABCB5- progeny” (col. 26, line 10). 
This rejection assumes Frank did not teach obtaining at least 60% confluence when culturing the primary skin cells as required in claim 1. 
However, culturing primary cells to 60% confluence was well-within the purview of the ordinary artisan at the time of filing. Those of ordinary skill in the art at the time of filing would have been motivated to obtain 60% confluence to obtain more cells without obtaining excessive toxins in the culture media. 
Claims 21-24, 30, 68, 70, 71 have been included for reasons set forth above. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

69 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (8455245) as applied to claims 20-24, 30, 68, 70, 71 above, and further in view of Suh (9879226).
Frank cultured dermal skin cells in MSC medium such that ABCB5+ and ABCB5- cells were obtained and isolating at least 99% ABCB5+ MSCs. 
Frank did not teach the culture medium comprised Ham’s F10 medium as required in claim 69. 
However, culturing MSCs in Ham’s F10 medium was well-known in the art at the time of filing as shown by Suh (claim 7).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing culture dermal skin cells in MSC medium such that ABCB5+ and ABCB5- cells were obtained and isolating at least 99% ABCB5+ MSCs as described by Frank using Ham’s F10 medium as described by Suh. Those of ordinary skill in the art at the time of filing would have been motivated to use Ham’s F10 medium because Suh taught it “reduces the time taken from collection to mass culturing by increasing the proliferation rate of undifferentiated mesenchymal stem cells” (abstract). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (8455245) as applied to claims 20-24, 30, 68, 70, 71 above, and further in view of Tennekoon (6673606).

Frank did not harvest cells using EDTA as required in claim 72. 
However, harvesting MSCs with EDTA was well-known in the art at the time of filing as shown by Tennekoon (“The passaging of MSCs is a straightforward process. After the initial plating of the bone marrow, the MSCs are purified from the hematopoietic cells by utilizing the property of differential adhesiveness, as disclosed in Azizi et al.(1999), supra. Subsequent passage of MSCs is accomplished by means of a standard trypsin protocol, for example 0.25% trypsin with EDTA in Hank's salts (GIBCO-BRL No. 15050). Approximately two days after plating MSCs, the cultures should have about 3.times.10.sup.6 cells in toto, and the cells then can be passaged so that, for example, one-tenth of the cells in a near-confluent flask are seeded onto a new substrate.” col. 4, lines 18-29).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing culture dermal skin cells in MSC medium such that ABCB5+ and ABCB5- cells were obtained and isolating at least 99% ABCB5+ MSCs as described by Frank and passaging them using EDTA as described by Tennekoon. Those of ordinary skill in the art at the time of filing would have been motivated to use EDTA because Tennekoon taught passaging MSCs using EDTA was a “straightforward process” (col. 4, line 18). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion


	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632